Citation Nr: 0102045	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-09 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbosacral spine.

2.  Entitlement to service connection for an acquired 
psychiatric disability, on a direct basis and secondary to 
the claimed lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran had more than six years of active military 
service, to include verified service between June 1951 and 
November 1953, and between June 1954 and April 1957.

The above two matters come before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
of the Department of Veterans Affairs (VA) Montgomery, 
Alabama, Regional Office (RO), which denied the veteran's 
claims of entitlement to service connection for arthritis of 
the spine and a nervous condition, claimed as secondary to 
the spinal condition.  The Atlanta, Georgia, RO certified the 
appeal.

A Travel Board Hearing was held on September 14, 2000, in 
Atlanta, Georgia, before the undersigned, who is a Member of 
the Board and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b).  A transcript of 
the hearing is of record.  


REMAND

The veteran contends that he is entitled to be service-
connected for arthritis of the lumbosacral spine and for a 
psychiatric disability that he believes is secondary to his 
lumbosacral spine disability.  After a review of the 
evidentiary record, however, the Board is of the opinion that 
additional development should be undertaken prior to 
appellate review.  In particular, it is noted that it appears 
that VA has not yet fulfilled its statutory duty to assist 
claimants in making all reasonable efforts to secure evidence 
that might be necessary to substantiate their claims.

Among other things, the recently-enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist (requiring that the Secretary make reasonable 
efforts to obtain relevant records that the claimant has 
adequately identified, as well as provide a medical 
examination, or seek a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim), and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the present case, the veteran has claimed that he received 
medical treatment for the claimed lumbosacral spine and 
psychiatric disabilities during service, while stationed at 
Mejho (or Meiko) Air Force Base in Japan in 1954.  However, 
it appears that the RO has not taken all the necessary steps 
to attempt to secure these particular records.  In this 
regard, it is noted that the RO obtained the veteran's 
service medical records in 1972, which did not contain the 
claimed records from Japan, and then tried to secure service 
medical records "showing vets treatment at Meiko AFB in 
Japan and Lackland AFB" in November 1998, but received the 
following negative response and advice from the National 
Personnel Records Center (the NPRC) in February 1999:

File indicates all meds sent [to the RO] 
in 1972. If you are after clinicals, send 
another request stating name of facility, 
date and place of treatment and 
diagnosis.

It appears that the RO did not follow up on the above advice, 
and, as noted above, the veteran has more recently provided 
sufficient data to warrant another attempt to secure these 
records.

In addition to the above, the Board notes that the veteran 
indicated, at the recent Travel Board Hearing, that he had 
been considered disabled for Social Security Administration 
(SSA) purposes since 1973.  The record contains copies of a 
January 1984 SSA determination regarding continued 
entitlement to SSA disability benefits, but it does not 
contain copies of the original SSA determination of 1973, nor 
of the medical evidence on which that determination was 
based.  An attempt to secure this evidence should also be 
made, insofar as the veteran has indicated that said original 
grant of SSA benefits was based on the now claimed 
psychiatric and lumbosacral spine medical conditions.

Additionally, the Board notes that the veteran has not been 
examined by VA, in order to obtain clarification of the 
actual diagnoses warranted in his case, as well as an answer 
to the question of the etiology of the claimed conditions.  
It is the Board's opinion that such medical examinations 
should be scheduled.

Finally, because of the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO in this particular case 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required at this 
point in time.  

Therefore, for all the above reasons, a remand is required at 
this point in time, and the case is accordingly hereby 
remanded to the RO for the following development:

1.  The RO should make sure to take all 
necessary steps to attempt to obtain, and 
make part of the files, the veteran's 
service medical records reportedly 
reflecting medical treatment for 
arthritis of the lumbosacral spine and a 
psychiatric disability in Japan in 1954.  
The results of this action, even if 
negative, should be documented in the 
file.

2.  The RO should also make sure to take 
all necessary steps to attempt to obtain, 
and make part of the files, the records 
reflecting the reported 1973 SSA grant of 
disability benefits, including the 
medical evidence on which that decision 
was based.  The results of this action, 
even if negative, should be documented in 
the file.

3.  The RO should thereafter schedule the 
veteran for a VA spine medical 
examination.   The examiner should be 
asked to review the pertinent evidence in 
the files, request, and interpret, for 
the record, any studies and/or tests 
deemed necessary, examine the veteran and 
thereafter submit a comprehensive, 
legible report of medical examination 
that should include, as a minimum, the 
following information:

A.  A statement as to whether he or 
she reviewed the files prior to the 
examination, as requested.

B.  His or her opinion as to whether 
the veteran currently suffers from 
arthritis of the lumbosacral spine, 
or any other disability of the 
lumbosacral spine, and, if he does, 
the examiner's opinion as to whether 
it is at least as likely as not that 
said current disability is causally 
related to service.

The examiner should be asked to 
thoroughly set forth the rationale for 
his or her opinions and conclusions in 
the examination report. 

4.  The RO should thereafter schedule the 
veteran for a VA mental disorders 
examination.   The examiner should be 
asked to review the pertinent evidence in 
the files, request, and interpret, for 
the record, any studies and/or tests 
deemed necessary, examine the veteran and 
thereafter submit a comprehensive, 
legible report of medical examination 
that should include, as a minimum, the 
following information:

A.  A statement as to whether he or 
she reviewed the files prior to the 
examination, as requested.

B.  His or her opinion as to whether 
the veteran currently suffers from a 
psychiatric disability and, if he 
does, the examiner's opinion as to 
whether it is at least as likely as 
not that said current disability is 
causally related to service.

The examiner should be asked to 
thoroughly set forth the rationale for 
his or her opinions and conclusions in 
the examination report. 

5.  After the above development has been 
fully conducted, and the newly submitted 
evidence has been associated with the 
files, the RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.

6.  The RO should thereafter re-
adjudicate the above matters on appeal.  
If either of the benefits sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the 
veteran's claim for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

